McCLELLAN, J.
The general affirmative charge,, given at the request of the prosecution, omitted to exact, as the condition to conviction of the defendant, the requisite degree of belief of guilt, viz., beyond a reasonable -doubt. It was, for that reason, error to- give the charge in the form indicated.—Townsend v. State, 137 Ala. 91, 34 South. 382.
The bill of exceptions contains the order of the commissioner’s court of Choctaw county, wherein reference is made to the petition praying the establishment of the stock law district in which defendant is alleged to have knowingly permitted his cow to run at large, but does not contain the petition mentioned. In such cases the petition is, necessarily, an important factor on the inquiry, whether the court acquired jurisdiction to legal*57ly, effectively, establish the district.—Stanfill v. Dallas County, 80 Ala. 287, among others. Since a reversal must enter, for the error stated, we will not undertake to pass upon the question whether the stock district was legally created, in the incomplete condition of the record- — the absence of the petition.
Reversed and remanded.
Dowdell, O. J., and Simpson and Mayfield, JJ., concur.